Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Election/Restrictions/Arguments
Claim 2 is canceled.  Claims 6-12, 15-19, and 23-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.
In the requirement for restriction dated 7/08/2022, the Office asserted that Warner US 20210300759 taught claims 1 and 14 as filed on 10/06/2021.  The Office agrees that after the amendments submitted on 7/11/2022 that Warner no longer teaches claims 1 and 14.

Information Disclosure Statement
The information disclosure statement filed 4/28/2022 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 10/06/2021 appears to be acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 14, 21, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Giegel US 20150076831 in view of Glynn et al. US 20100287934.

Re claim 1, Giegel (Figs. 1-2) teaches a method for producing power using an initial fluid in a cold condensed state, the method comprising:
(a) pumping (any of 150a-c) a fluid derived from the initial fluid to form pumped fluid at above the fluid’s critical pressure [26, 45, 47];
(b) heating (103b in Fig. 1 or 130c in Fig. 2) a fluid derived from the pumped fluid to form heated fluid;
(c) expanding (at 160b) a fluid derived from only the heated fluid in at least one power-producing expansion step to form expanded fluid (at 170b) (“any desired combination” as in [27] and note that the bypass valves 116a-c may be closed as in [27 and 54], or only allow flow from the first recuperator 130b or 130c toward heat exchangers 120a-c);
(d) cooling (at 130b in Fig. 1, and at 130c in Fig. 2) a fluid derived from the expanded fluid against the fluid derived from the pumped fluid (from 150a-c);
(e) pumping (at any of 105a-c) a fluid derived from the re-condensed fluid to form re-pumped fluid;
(f) heating (at 120a-c) a fluid derived from the re-pumped fluid to form re-heated fluid; and
(g) expanding (at 160a) a fluid derived from the re-heated fluid in at least one power-producing expansion step to form re-expanded fluid (at 170a).
The limitation “to form re-condensed fluid in a liquid state” has been interpreted as being a required element as a result of the cooling recited in step d.  In other words, mere cooling in step d, then downstream condensing in a separate condenser is not considered to teach this limitation.
 Giegel fails to teach (d) cooling a fluid derived from the expanded fluid against the fluid derived from the pumped fluid to form re-condensed fluid in a liquid state.
Glynn (at 15, Fig. 1; see [23, 175, and 176]) teaches (d) cooling a fluid derived from the expanded fluid (from 14) against the fluid derived from the pumped fluid (23) to form re-condensed fluid in a liquid state.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Giegel with (d) cooling a fluid derived from the expanded fluid against the fluid derived from the pumped fluid to form re-condensed fluid in a liquid state as taught by Glynn, for the advantage of recovering latent heat, which enables the system to operate with greater comparative power, improved efficiency, and less net energy consumption to produce the same work as for an equivalently sized conventional system [23, 175, and 176].

Re claim 3, Giegel and Glynn teach claim 1, and their combination teaches wherein, in step (d), the fluid derived from the expanded fluid is re-condensed against the fluid derived from the pumped fluid in a gasifying/condensing heat exchanger (15, Fig. 1 of Glynn, as applied to Giegel, 130b of Fig. 1 and 130c of Fig. 2—see the rejection of claim 1 above).

Re claim 5, Giegel and Glynn teach claim 1, and Giegel teaches step (a) comprises pumping the fluid derived from the initial fluid to form the pumped fluid above the critical pressure of the fluid; and step (e) comprises pumping the fluid derived from the re-condensed fluid to form the re- pumped fluid above the critical pressure of the fluid (both can occur at pump 150a in Fig. 1; see [26, 44, 45, 47, 49]).

Re claim 14, Giegel teaches a power cycle for producing power using an initial fluid in a cold condensed state, the power cycle comprising:
a first pump (150a, Fig. 2) configured to pump fluid derived from the initial fluid to form pumped fluid at above the fluid’s critical pressure [26, 45, 47];
one or more first heat exchangers (130c) configured to heat fluid derived from the pumped fluid to form heated fluid;
at least one first power-producing expansion device (160b) configured to expand fluid derived from only the heated fluid to form expanded fluid (at 170b) (“any desired combination” as in [27] and note that the bypass valves 116a-c may be closed as in [27 and 54], or only allow flow from the first recuperator 130b or 130c toward heat exchangers 120a-c);
a second pump (150b) configured to pump fluid derived from the re-condensed fluid to form re-pumped fluid;
one or more second heat exchangers (120a-d) configured to heat fluid derived from the re-pumped fluid to form re-heated fluid; and
at least one second power-producing expansion device (160a) configured to expand fluid derived from the re-heated fluid to form re-expanded fluid (170a).
The limitation “to form re-condensed fluid in a liquid state” has been interpreted as being a required element as a result of the cooling recited.  In other words, mere cooling, then downstream condensing in a separate condenser is not considered to teach this limitation.
Giegel fails to teach wherein the one or more first heat exchangers comprise a gasifying/condensing heat exchanger configured to cool fluid derived from the expanded fluid against fluid derived from the pumped fluid to form re-condensed fluid in a liquid state.
Glynn (at 15, Fig. 1; see [23, 175, and 176]) teaches wherein the one or more first heat exchangers comprise a gasifying/condensing heat exchanger (15, Fig. 1) configured to cool fluid derived from the expanded fluid (from 14) against fluid derived from the pumped fluid (23) to form re-condensed fluid in a liquid state.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Giegel with wherein the one or more first heat exchangers comprise a gasifying/condensing heat exchanger configured to cool fluid derived from the expanded fluid against fluid derived from the pumped fluid to form re-condensed fluid in a liquid state as taught by Glynn, for the advantage of recovering latent heat, which enables the system to operate with greater comparative power, improved efficiency, and less net energy consumption to produce the same work as for an equivalently sized conventional system [23, 175, and 176].

Re claim 21, Giegel and Glynn teach claim 14, and Glynn further teaches wherein the gasifying/condensing heat exchanger (15, Fig. 1) and the second pump (at 150b/150c of Giegel, Fig. 2) are configured such that all of the re-condensed fluid flows from the gasifying/condensing heat exchanger (15) to the second pump without being separated into multiple streams (this is a technicality—all of the re-condensed fluid itself from 15 is not separated into multiple streams in Glynn but rather flows to pump 19—flow at 28 ends up being separated with gas going to the condenser 16, but this is not the same as separating the re-condensed fluid).

Re claim 22, Giegel and Glynn teach claim 14, and Glynn further teaches wherein the power cycle is configured to re-condense the fluid derived from the expanded fluid against the fluid derived from the pumped fluid to form the re-condensed fluid in a liquid state without using an external coolant stream (at 15, Fig. 1—the external coolant stream is present at 16, but the fluid condenses without such at 15). 

Re claim 25, Giegel and Glynn teach claim 11, and Glynn further teaches wherein all of the re-condensed fluid (in 15, Fig. 1) from step (d) flows to the pumping of step (e) without being separated into multiple streams (this is a technicality—all of the re-condensed fluid itself from 15 is not separated into multiple streams in Glynn but rather flows to pump 19—flow at 28 ends up being separated with gas going to the condenser 16, but this is not the same as separating the re-condensed fluid).

Re claim 26, Giegel and Glynn teach claim 11, and Glynn further teaches wherein the method re-condenses the fluid derived from the expanded fluid against the fluid derived from the initially pumped fluid to form the re-condensed fluid in a liquid state without using an external coolant stream (at 15, Fig. 1—the external coolant stream is present at 16, but the fluid condenses without such at 15).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Giegel US 20150076831 in view of Glynn et al. US 20100287934, and further in view of Santini et al. US 20200191021.

Re claim 13, Giegel and Glynn teach claim 1.  They do not teach wherein the initial fluid in a cold condensed state is liquified natural gas (LNG) for applications of combined gas and electrical energy storage or LNG regasification.
Santini teaches wherein the initial fluid in a cold condensed state is liquified natural gas (LNG) for applications of combined gas and electrical energy storage or LNG regasification [33].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the initial fluid in a cold condensed state is liquified natural gas (LNG) for applications of combined gas and electrical energy storage or LNG regasification” as taught by Santini with the method as taught by Giegel in view of Glynn, as a simple substitution of one known organic working fluid for another, for the predictable result of similar operating a Rankine cycle as generally taught by Giegel (see [33] of Santini and [4 and 44] of Giegel).  The Office takes official notice of electrical energy storage (e.g., a battery), which would have been obvious to incorporate for storing excess power (the storage of LNG is essentially implicit in such a configuration, as would be expected from common sense).  Aside from that, generally, anytime liquid natural gas is present and is later vaporized, it is readily apparent that some of the vaporized gas may be used for other purposes, such as for combustion (e.g., instead of relying upon recirculation of the gas, new gas from a liquid store would be introduced—this is claimed in the alternative, but the Office wanted to address it briefly because without additional structure recited, such is not considered obvious).

Re claim 20, Giegel and Glynn teach claim 14.  They do not teach wherein the initial fluid in a cold condensed state is liquified natural gas (LNG) for applications of combined gas and electrical energy storage or LNG regasification.
Santini teaches wherein the initial fluid in a cold condensed state is liquified natural gas (LNG) for applications of combined gas and electrical energy storage or LNG regasification [33].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the initial fluid in a cold condensed state is liquified natural gas (LNG) for applications of combined gas and electrical energy storage or LNG regasification” as taught by Santini with the cycle as taught by Giegel in view of Glynn, as a simple substitution of one known organic working fluid for another, for the predictable result of similar operating a Rankine cycle as generally taught by Giegel (see [33] of Santini and [4 and 44] of Giegel).  The Office takes official notice of electrical energy storage (e.g., a battery), which would have been obvious to incorporate for storing excess power (the storage of LNG is essentially implicit in such a configuration, as would be expected from common sense).  Aside from that, generally, anytime liquid natural gas is present and is later vaporized, it is readily apparent that some of the vaporized gas may be used for other purposes, such as for combustion (e.g., instead of relying upon recirculation of the gas, new gas from a liquid store would be introduced—this is claimed in the alternative, but the Office wanted to address it briefly because without additional structure recited, such is not considered obvious).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
In claim 4, the recitation of “the fluid derived from the expanded fluid enters the gasifying/condensing heat exchanger as a superheated fluid at a sub-critical pressure and leaves the gasifying/condensing heat exchanger as only the re-condensed fluid,” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references.  Thus, the claim is allowable.
Re claim 4, Giegel and Glynn teach claim 3, and Giegel further teaches the fluid derived from the pumped fluid enters the gasifying/condensing heat exchanger (15, Fig. 1 of Glynn, as applied to Giegel, 130b of Fig. 1 and 130c of Fig. 2) at a supercritical pressure and leaves the gasifying/condensing heat exchanger as a superheated supercritical fluid (as is evident from [26, 44, 45, 47, 49, 50] and Figs. 4D-4E).  They do not teach the fluid derived from the expanded fluid enters the gasifying/condensing heat exchanger as a superheated fluid at a sub-critical pressure and leaves the gasifying/condensing heat exchanger as only the re-condensed fluid (see Glynn, 15 in Fig. 1—the gas phase from 15 goes to 16 and the liquid phase bypasses 16, so it is impossible for the fluid to “leave the gasifying/condensing heat exchanger [15] as only the re-condensed fluid”).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3998059 (Fig. 3, heat exchanger 11) is relevant to claim 1, because Glynn (cited above) can apply to this reference in a similar manner that it applies to Giegel as described in the rejection of claim 1 above.  Essentially any reference with a recuperator may potentially have Glynn applied to it so as to improve recuperating efficiency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746